Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed October 25, 2021.  Claims 21-31, 33-36 and 38-40 are currently pending. Claims 32 and 37 have been canceled and claim 21 has been amended by Applicants’ amendment filed on October 25, 2021. No claims have been newly added. 
	The terminal disclaimer filed on 10/25/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,376,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, claims 21-31, 33-36 and 38-40 are currently under examination to which the following grounds of rejection are applicable. 
Priority
This Application is a CON of U.S. Application 15/431,373 filed on February 13, 2017, now  U.S. Patent 10,376,563, which claims  the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/294,578, filing date 2/12/2016.
Thus, the earliest possible priority for the instant application is February 12, 2016.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Specification
Cross-Reference to Related Application.
In response to Applicant’s amendment of the specification filed on 10/25/2021 to reflect the status of the now U. S. Patent No. 10,376,563, the objection to the specification has been withdrawn.
Nonstatutory double patenting rejection
In view of Applicants’ terminal disclaimer over U.S. Patent No. 10,376,563, the rejection of claims 21-31, 33-36 and 38-40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1-11 of U.S. Patent 10,376,563 has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 


Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 21-31, 33-36 and 38-40  remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is not enabling for a genus of  Lactobacillus that expresses a mucus-binding protein able to systemically introduce a polypeptide into a bloodstream of a subject without the Lactobacillus itself translocating from the gastrointestinal tract to the extraintestinal sites as claimed. The specification does not enable any person skilled in the art to which it pertains or with which it is most nearly connected, to use the invention commensurate in scope with this claim. 
Claims 21-31, 33-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims broadly but reasonable encompass a genus of Lactobacillus’ mucus-binding proteins able to bind the gastrointestinal tract of the subject so as to systemically introduce a polypeptide into a bloodstream of a subject without the Lactobacillus  itself being introduced in the bloodstream as claimed. There is not structure/function  correlation for the claimed genus of  Lactobacillus’ mucus-binding protein and the claimed property of systemically introducing a polypeptide into a bloodstream of a subject.

While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
The specification merely discloses one species of the claimed genus of mucus-binding proteins,  i.e., the CmbA. The Specification teaches that Lactobacillus reuteri VPL1014 comprises the cell-mucus binding protein CmbA (paragraph [0040]). This strain of  Lactobacillus reuteri comprising pJP028  displayed an exceptionally low mutation rate, particularly compared to the other tested probiotic Lactobacillus  (paragraph [0086]; Figure 1B). The Specification teaches that Lactobacillus reuteri VPL1014 comprising pJP028  was transformed with a codon optimized expression vector for mIL-22 (e.g, plasmid that encodes codon-optimized mIL-22  is identified as pVPL3461 and represented by SEQ ID NO:25)  and the resultant strain was named VPL3461 (Figure 2). The pVPL3461 plasmid comprising the promoter, signal peptide, and mIL-22 coding sequence was also incorporated the L. reuteri chromosome. The resultant strain was named VPL3461chr. The specification disclose secretion of mIL-22 by strains L. reuteri VPL3461 (plasmid) and L. reuteri VPL3461 (chromosome) relative to wild type L. reuteri 6575-VPL (paragraphs [0091]-[0092]; figures 3A and 3B). The Specification assesses the stability of pVPL3461 before in vivo experiments (paragraph [0093]). For in vivo experiments, mice where treated daily by gavage  for 7 consecutive days, e.g, a gavaging needle without administering anything (control), gavage of L. reuteri VPL1014 (WT group) and gavage of L. reuteri VPL3461 (LR_mIL-22) (paragraph [0094]). Plasma IL-22 levels after 7 days gavage are shown in FIG. 5. The mice administered L. reuteri VPL3461 showed a statistically significant increase in plasma IL-22 levels compared to controls. The Specification discloses that the prolonged daily administration of L. reuteri (L. reuteri VPL1014 and L. reuteri VPL3461) did not increase the total number of lactic acid bacteria in the bloodstream. The results are shown in FIG. 6 (paragraph [0098]). In fact, the Specification states at paragraph [0061]  “The inventors have unexpectedly found that administering L. reuteri to the gastrointestinal tract is capable of delivering produced polypeptides to the bloodstream without the bacteria themselves being introduced in the bloodstream.”  Though the Specification contemplates gastrointestinal tract delivery of genetically engineered bacteria as vehicles for locally delivering polypeptides to various tissues without the bacterium being introduced in the bloodstream of the subject (paragraphs [0016]; [0021]), the Specification is silent about administration of any other Lactobacillus that expresses a mucus-binding that bind mucus in the gastrointestinal tract to produce and release a polypeptide into a bloodstream of a subject without the Lactobacillus  itself being introduced in the bloodstream.
The breadth of the claims is exceptionally large for reasonably encompassing a very large genus of Lactobacillus’ mucus-binding proteins able to bind mucus in the gastrointestinal tract to  place the bacterium in close proximity to epithelial cells to deliver a  polypeptide to the extraintestinal sites without the bacterium itself translocating from the gastrointestinal tract to the extraintestinal sites. Before the effective filing date of the claimed invention, oral administration of recombinantly modified bacterial species to express a polypeptide with concomitant translocation of bacterium species from the gastrointestinal tract to the extraintestinal sites in the body of the subject was known and routine in the art. For example, O'Sullivan et al., (US Pub. 2012/0189550; of record) teaches that polypeptides are capable of being delivered to various extraintestinal sites in the body (such as the bloodstream) only by virtue of bacteria configured to express the polypeptides translocating from the gastrointestinal tract to the extraintestinal sites, replicating locally at the extraintestinal sites, and expressing the polypeptides locally at the extraintestinal sites. The applicant is on record as stating that there is not even a hint in O'Sullivan et al. (US Pub. 2012/0189550) that a polypeptide could be delivered to the extraintestinal sites without the bacterium itself translocating from the gastrointestinal tract to the extraintestinal sites.” (page 6 of Applicants’ remarks filed on 11/19/2018 of  application 15/431,373).  Thus the prior art highlights the unpredictability of bifidobacteria breve UCC2003 unable bind the mucus in the gastrointestinal tract to release polypeptides so close to the epithelial cells that it may help systemic delivery of the polypeptides to the extraintestinal sites without the bacterium itself translocating from the gastrointestinal tract to the extraintestinal sites. 
In relation to the claimed Lactobacillus’ mucus-binding proteins, the prior art of Jensen et al., (Microbiology (2014), 160, 671–681; of record) teaches that Lactobacillus reuteri ATCC PTA 6475 comprises a putative sortase-dependent protein (SDP) encoded by the gene hmpref0563_10633 which plays a significant role in the ability to adhere to intestinal epithelial cell (IECs) and mucus. Jensen et al., (Microbiology; 2014) proposes that this protein should be referred to as cell and mucus-binding protein A (CmbA). This is the only species of the genus Lactobacillus’ mucus-binding proteins exemplified in the instant invention. The prior art of MacKenzie et al., (2009; JBC; pp. 32444–32453) teaches that mucus adhesins from lactobacilli identified and functionally characterized to date are: the surface-associated mucus-binding protein (MUB) of Lactobacillus reuteri 1063, the lectin-like mannose-specific adhesin of Lactobacillus plantarum WCFS1 and the Mub of Lactobacillus acidophilus NCFM . MacKenzie et al., (2009) discloses that MUB from L. reuteri 1063 is predicted to have a 49-amino acid N-terminal secretion signal peptide, followed by a mature protein with a predicted molecular mass of 353 kDa and contains two types of related amino (Mub1 and Mub2) (Fig. 1, A and B), which have been shown to be responsible for the adherence to intestinal mucus (page 3244; col. 2, last para ). However, Jensen et al., (2014) teaches that the CmbA is not classified as a ‘MucBP’ protein (Pfam: PF06458). See also Tassell et al., (Nutrients 2011, 3, 613-636) for description of the mucus-binding protein, MUB, produced by L. reuteri (pages 619-622).  Jensen et al., (2014) teaches that CmbA encodes a polypeptide of 1030 aa containing an N-terminal YSIRK-G/S type signal peptide and a C terminal LPxTG motif followed by a hydrophobic region predicted to be a transmembrane helix and a positively charged tail (Fig. S1). Jensen et al., (2014) teaches that CmbA exhibits sequence homology with mucus binding proteins and LPxTG proteins in other Lactobacillus species, especially those of the so called ‘acidophilus complex. e.g, e.g. Lactobacillus gasseri MV-22 mucus binding protein (GenBank accession number ZP_07711536), Lactobacillus crispatus ST1 mucus binding protein (GenBank  accession number YP_003602126), Lactobacillus johnsonii NCC 533 MucBP region protein (GenBank accession number NP_964406) and Lactobacillus acidophilus NCFM mucus binding protein (GenBank accession number YP_194552) and, furthermore, Jensen et al., (2014) teaches that CmbA is unique to Lactobacillus reuteri 6475, JCM 1112 (DSM 20016), ATCC PTA 4659 (MM2-3) and ATCC PTA 5289 (FJ1). (page 676; col. 2). Thus, CmbA is not the surface-associated mucus-binding protein (MUB) of Lactobacillus reuteri 1063, exhibits sequence homology with a limited number of Lactobacillus’  mucus binding proteins and LPxTG proteins, 
    PNG
    media_image1.png
    552
    373
    media_image1.png
    Greyscale
“‘acidophilus complex” and is unique to 4 strains of Lactobacillus reuteri. The practitioner in the art would readily understand that variations in the amino acid sequence of CmbA would be reasonably expected to alter its binding affinity to mucus in the gastrointestinal tract in other to release polypeptides so close to the epithelial cells for  systemic delivery of the polypeptides. In fact, Jensen (2014) provides evidence that even mutants of the Lactobacillus reuteri 6475 exhibit significant differences in relation to adhesion to Caco-2 cells (page 676; Fig. 1). 
The Specification mentions “A bacterium that can bind mucus in the gastrointestinal tract is preferred but not required. We surmise that binding mucus in the gastrointestinal tract may place the bacterium in close proximity to epithelial cells.” This disclosure is not deemed to be descriptive of the complete structure of a representative number of species Lactobacillus’ mucus-binding proteins encompassed by the claims as one of skill in the art cannot envision all the variants  or domains of Lactobacillus’ mucus-binding proteins able to deliver a polypeptide to the extraintestinal sites without the bacterium itself translocating from the gastrointestinal tract to the extraintestinal sites based on the teachings in the specification.  
Thus the prior art when combined with the lack of any disclosed direct experimental test of Applicant's claimed treatment  with an engineered Lactobacillus that expresses a
mucus-binding protein administered into the gastrointestinal tract of the subject, wherein a polypeptide could be delivered to the extraintestinal sites without the bacterium itself translocating from the gastrointestinal tract to the extraintestinal sites, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that one could administer into the gastrointestinal tract of the subject a genus of Lactobacillus expressing a mucus-binding protein such that the claimed invention would succeed.
New Grounds of Rejection
35 U.S.C. 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 35 and 36 are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment of the claims in the response filed 10/25/2021.
In this regard, claim 35  depends on independent claim 21, which is directed to the family of  Lactobacillus.  Claim 35 does not further limits independent claim 21 because it merely recites the larger domain of lactic acid bacteria. Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Additionally, claim 36  depends on independent claim 21, which is directed to a Lactobacillus. Lactic  acid bacteria encompass Lactobacillus and Lactococcus (Lactococcus – Wikipedia; pp. 1-2; downloaded 12/28/2021). Claim 36 does not further limits independent claim 21 because it merely recites the larger domain of lactic acid bacteria. Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 21-31, 33-36 and 38-40 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633